Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/290269 application filed 5/7/21.  
Claims 1-23 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/30/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 4/30/21 are acknowledged and accepted by the examiner
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 103(a) as being obvious over STIGSSON ET AL. (US PG PUB 20150353866) and as evidence by BHANDARKAR ET AL. (US PG PUB 20140309382) in their entirety.  Hereby referred to as STIGSSON and BHANDARKAR. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Regarding claims 1-23:
STIGSSON teaches in the abstract a process for refining of crude tall oil (CTO). The process comprises fractionation under vacuum of a refined CTO into at least one stream of refined tall diesel (RTD) or tall oil fatty acids (TOFA), the RTD or TOFA comprises from 2-30% by volume of resin acids and from 20-90% by volume of fatty acids, and at least one stream of resin 
STIGSSON teaches in para [0030] turpentine may also be obtained by the fractionation of crude tall oil or by the distillation of resin obtained from trees, mainly pine trees. Turpentine fractions comprise of a wide range of organic compounds often called terpenes. The terpenes are classified in terms of number of isoprene units C5H8 needed to build-up the respective component and hence hemi-(C5H8), mono-(C10H16), sesqui-(C15H24) diterpenes (C20H32) and so on. Turpentine fractions from CTO are typically boiling in the range of 120-180.degree. C. at atmospheric pressure, where mono-terpenes such as alpha- and beta-pinene are principle components. Turpentine's have a density of 0.7-0.87 kg/l. 
STIGSSON teaches in para [0031] directed to the conversion of CTO (crude tall oil) optionally comprising turpentine, fatty acid and resin acid (RA) fractions into a renewable diesel fuel (refined tall diesel (RTD)) or TOFA and purified resin acids (RA)). According to this aspect of the present invention there is provided a process for the combined production of RTD/TOFA and RA from crude tall oil (CTO), said process directed to the refining of CTO, wherein the process comprises fractionation under vacuum of a refined CTO into at least one stream of refined tall diesel (RTD) or TOFA, said RTD or TOFA comprising from 2-40% by volume of resin acids and from 20-90% by volume of fatty acids, and at least one stream of resin acid(s) (RA) comprising less than 5% by volume of fatty acids, wherein the stream of RTD or TOFA optionally in a subsequent step is deoxygenated forming hydrocarbon compounds. In this context, it may further be said that the RTD or TOFA may comprise also e.g. 2-8 vol % of neutral components, such as sequi- and 
STIGSSON teaches in para [0032] the remaining TOP (after recovery of RTD/TOFA and RA) fraction constitutes less than 30% by weight of the CTO fed to the fractionation stages. 
STIGSSON teaches in para [0033] prior to fractionation, the CTO is advantageously pre-treated and converted to refined CTO in accordance with the first aspect of the present invention discussed herein above. In a first pre-treatment step, the CTO is treated for removal of contaminants by centrifugation and/or filtering, followed by a step for removal of water and volatiles thereby forming a refined CTO stream. In a second step, high boiling point (heavy by molecular weight) components are separated as liquid stream (tall oil pitch, TOP) under vacuum from the gaseous stream mainly comprised of fatty and resin acids. 
STIGSSON teaches in para [0034] gaseous fatty and resin acids are drawn into a fractionation tower operating under vacuum wherein a RTD/TOFA fraction rich in fatty acids is withdrawn from the upper part of the tower and a RA rich fraction is withdrawn from the bottom of the tower. The gaseous fatty acid rich RTD/TOFA stream is condensed into liquid refined tall diesel "RTD", which RTD may be exported for further upgrade to, for example, premium biofuel components. Alternatively, the RTD/TOFA stream, with or without further refining for lowering the RA content, is exported for use in fine chemicals manufacturing (soaps, lubricants, adhesives and varnishes). 
STIGSSON teaches in para [0035] organic compounds originating from wood processing and boiling in the range of 120-180.degree. C. (including for example turpentine), is imported and added to the RTD. Organic compounds (including turpentine) can also be recovered from the volatiles fraction removed in accordance with the description herein above and, advantageously, be 
STIGSSON teaches in para [0036] in an optional fourth step RTD, with or without turpentine chemicals added, is treated under catalytic conditions in at least one reaction zone in a reactor operating at a temperature above 150.degree. C. wherein fatty acids present in the RTD are decarboxylated and/or decarbonylated thereby forming renewable diesel range fuel components. 
STIGSSON teaches in para [0037] the use of strategically placed TFE's and CTO pre-treatment, where CTO impurities are removed, work together towards preservation of the desirable RTD/TOFA and RA components, which in turn increases RTD/TOFA and RA yields in comparison to prior art. Moreover, the use of fractionation towers operating at deep vacuum levels and characterized with minimal pressure drop profiles ensures low operating temperatures during fractionation thus providing an energy efficient process for CTO fractionation in comparison to prior art. 
STIGSSON teaches in para [0052] a packed fractionation tower is typically comprised of one or more beds of structured packing, a reboiler arrangement in the bottom part of the column and preferably a reflux arrangement at the top part of the column. See para [0059] and [0062].
STIGSSON teaches in para [0083] this process is advantageously integrated in the other aspects of this invention, i.e. said process is complemented with a first pre-treatment step comprising a CTO wash and separation of impurities for the production of a refined CTO, followed by separation of volatile components having boiling points in the range of from 120-200.degree. C. 
STIGSSON teaches in para [0100] it should further be said that other important aspects of the present invention are e.g. separation of a volatile fraction from the refined tall oil and the fractionation of volatiles free tall oil to streams comprised of a) components boiling in the diesel range (RTD); b) high quality resin acids (RA) and c) heavy molecular weight fraction (tall oil pitch, TOP) of superior quality particularly suitable as energy source within a broad range of industrial applications.
STIGSSON does not explicitly teach continuous fractionation of CTO, however it is within the scope of STIGSSON as evident by BHANDARKAR teachings that it is known in the art for a systems and process to have a continuous fractionation of CTO in para [0076].  In addition, one of ordinary skilled in the art would recognize that adding duplicate / repeating process steps would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771